 



EXHIBIT 10.2

EXECUTION FORM

SECURITY AGREEMENT

     This SECURITY AGREEMENT is made as of April 15, 2005 (the “Agreement”), by
Life Time Fitness, Inc., a Minnesota corporation, with an office at 6442 City
West Parkway, Eden Prairie, MN 55344 (the “Borrower”), in favor of U. S. Bank
National Association, a national banking association with an office at U. S.
Bancorp Center, 800 Nicollet Mall, Minneapolis, MN 55402, as administrative
agent (in such capacity the “Agent”) for the benefit of the “Secured Parties”(as
hereinafter defined).

RECITALS

     A. The Borrower, the banks now or hereafter parties thereto (the
“Bank(s)”), the Agent, USBNA, as Lead Arranger, and J. P. Morgan Securities
Inc., as Syndication Agent, are the parties to that certain Credit Agreement
dated as of even date herewith (the Credit Agreement as it may be amended,
modified, supplemented, increased or restated from time to time being the
“Credit Agreement”).

     B. As a condition to the effectiveness of the Credit Agreement and to
extensions of credit thereunder, the Banks have required that the Borrower grant
a security interest in its assets in accordance with this Agreement

     C. The Borrower has determined that the execution, delivery and performance
of this Agreement are in its best business and pecuniary interest.

     NOW, THEREFORE, for good and valuable consideration the receipt and
adequacy of which are hereby acknowledged by each of the parties hereto, the
parties hereto agree as follows:

ARTICLE I
DEFINITIONS

     As used herein, the following terms shall have the meanings set forth in
this Section:

     “Accounts” shall have the meaning provided in the UCC.

     “Agent” shall have the meaning provided in the preamble hereto.

     “Bank(s)” shall have the meaning provided in the recitals hereto.

     “Borrower” shall have the meaning provided in the preamble hereto.

     “Chattel Paper” shall have the meaning provided in the UCC and shall
include, without limitation, all Electronic Chattel Paper and Tangible Chattel
Paper.

 



--------------------------------------------------------------------------------



 



     “Collateral” shall mean all property in which a security interest is
granted hereunder.

     “Commercial Tort Claim” shall have the meaning provided in the UCC.

     “Controlled Property” shall mean property of every kind and description in
which the Borrower has or may acquire any interest, now or hereafter at any time
in the possession or control of the Agent or any other Secured Party for any
reason and all dividends and distributions on or other rights in connection with
such property.

     “Credit Agreement” shall have the meaning provided in the recitals hereto.

     “Data Processing Records and Systems” shall mean all of Borrower’s now
existing or hereafter acquired electronic data processing and computer records,
software (including, without limitation, all “Software” as defined in the UCC),
systems, manuals, procedures, disks, tapes and all other storage media and
memory.

     “Default” shall have the meaning provided in the Credit Agreement.

     “Deposit Accounts” shall have the meaning provided in the UCC and shall
include, without limitation, any demand, time, savings, passbook or similar
account maintained with a bank.

     “Document” shall have the meaning provided in the UCC.

     “Electronic Chattel Paper” shall have the meaning provided in the UCC.

     “Equipment” shall have the meaning provided in the UCC.

     “Event of Default” shall have the meaning specified in Article VI hereof.

     “Fixtures” shall have the meaning provided in the UCC.

     “General Intangibles” shall have the meaning provided in the UCC and shall
include, without limitation, all Payment Intangibles.

     “Goods” shall have the meaning provided in the UCC and shall include
embedded “Software” to the extent included in “Goods” as defined in the UCC.

     “Instruments” shall have the meaning provided in the UCC.

     “Insurance Proceeds” shall mean all proceeds of any and all insurance
policies payable to Borrower with respect to any Collateral, or on behalf of any
Collateral, whether or not such policies are issued to or owned by Borrower.

2



--------------------------------------------------------------------------------



 



     “Inventory” shall have the meaning provided in the UCC.

     “Investment Property” shall have the meaning provided in the UCC.

     “Letter-of-Credit Rights” shall have the meaning provided in the UCC.

     “Obligations” shall have the meaning provided in the Credit Agreement.

     “Payment Intangibles” shall have the meaning provided in the UCC.

     “Proceeds” shall have the meaning provided in the UCC.

     “Products” shall mean any goods now or hereafter manufactured, processed or
assembled with any of the Collateral.

     “Pro Rata Share” shall mean, when calculating a Secured Party’s portion of
any distribution or amount, that amount (expressed as a percentage) equal to:

     (a) in the case of each Bank, such Bank’s Total Percentage, as adjusted
pursuant to Section 8.10 of the Credit Agreement; and

     (b) in the case of each Rate Protection Provider, the percentage equivalent
of a fraction, the numerator of which are the Rate Protection Obligations then
due and payable to such Rate Protection Provider and the denominator of which is
the sum of the Revolving Commitment Amounts (or, if the Revolving Credit
Commitments have terminated, the Total Revolving Outstandings) of all Banks and
all Rate Protection Obligations then due and payable.

     “Rate Protection Obligations” shall have the meaning provided in the Credit
Agreement.

     “Secured Obligations” shall mean the Obligations.

     “Secured Party(ies)” shall mean individually or collectively, as the case
may be, each Bank, each Rate Protection Provider and the Agent.

     “Supporting Obligations” shall have the meaning provided in the UCC.

     “Tangible Chattel Paper” shall have the meaning provided in the UCC.

     “UCC” shall mean the Uniform Commercial Code as enacted in the State of
Minnesota, as amended from time to time; provided, however, that: (a) to the
extent that the UCC is used to define any term herein, and such term is defined
differently in different Articles of the UCC, the definition of such term
contained in Article 9 shall govern; and (b) if, by reason of mandatory
provisions of law, any or all of the attachment, perfection or priority of, or
remedies with respect to, the Agent’s security interest in any Collateral is
governed by the Uniform Commercial Code

3



--------------------------------------------------------------------------------



 



as enacted and in effect in a jurisdiction other than the State of Minnesota,
the term “UCC” shall mean the Uniform Commercial Code as enacted and in effect
in such other jurisdiction solely for purposes of the provisions thereof
relating to such attachment, perfection or priority of, or remedies with respect
to, the Agent’s security interest and for purposes of definitions related to
such provisions.

     Other terms defined herein shall have the meanings ascribed to them herein.
All capitalized terms used herein, and not specifically defined herein, shall
have the meaning ascribed to them in the Credit Agreement.

ARTICLE II
LIENS

     As security for the payment of all Secured Obligations when due, at stated
maturity, by acceleration or otherwise, the Borrower hereby grants to the Agent,
for itself and the pro rata use and benefit of the other Secured Parties, a
security interest in all of the Borrower’s right, title and interest in and to
the following, whether now owned or existing or hereafter acquired or arising:

     

  Accounts;

  Chattel Paper;

  Commercial Tort Claims, if any, described on Exhibit B attached hereto and
incorporated herein by reference;

  Controlled Property;

  Deposit Accounts;

  Documents;

  Equipment and Fixtures;

  General Intangibles;

  Instruments;

  Inventory;

  Investment Property;

  Letter-of-Credit Rights;

  Proceeds (whether cash or non-cash Proceeds, including Insurance Proceeds and
non-cash Proceeds of all types);

  Products of all the foregoing; and

  Supporting Obligations;

provided, that the Collateral does not include: (a) the Borrower’s membership
interest in Bloomingdale LIFE TIME Fitness, L.L.C., an Illinois limited
liability company; and (b) any right, title or interest in any lease, contract,
license, license agreement or other General Intangible covering personal or real
property, or any fixture, of Borrower to the extent that under the terms of:
(i) such lease, contract, license, license agreement or other General
Intangible, or applicable law with respect thereto, the grant of a security
interest or lien therein to the Agent is prohibited and permits the other party
thereto to declare Borrower in default thereunder; or (ii) any other enforceable
agreement relating to any such lease, contract, license, license agreement or
other General Intangible covering personal or real property, or any fixture, of
Borrower, the grant of a

4



--------------------------------------------------------------------------------



 



security interest or lien therein to the Agent is prohibited or permits the
other party thereto to declare Borrower in default thereunder and, in any case
described in this clause (b), such prohibition has not been waived or the
consent of the relevant other party has not been obtained, provided further,
that, in any case described in this clause (b), the foregoing exclusion shall
not apply if any such prohibition is unenforceable under the applicable UCC or
other applicable law .

ARTICLE III
REPRESENTATIONS AND COVENANTS OF THE BORROWER

     The Borrower represents, warrants and covenants that:

     3.1 Authorization. The execution and performance of this Agreement have
been duly authorized by all necessary action and do not and will not:
(a) require any consent or approval of the stockholders of any entity, or the
consent of any governmental entity that has not been obtained; or (b) violate
any indenture, loan or credit agreement or any Related Agreement or any other
material agreement, lease or instrument to which the Borrower is a party or by
which it or any of its properties may be bound.

     3.2 Title to Collateral. The Borrower has good and marketable title to all
of the Collateral and none of the Collateral is subject to any Lien except for
the Lien created pursuant to this Agreement or other Liens permitted by
Section 6.12 of the Credit Agreement (such other Liens being the “Permitted
Liens”).

     3.3 Disposition or Encumbrance of Collateral. The Borrower will not
encumber, sell or otherwise transfer or dispose of the Collateral without the
prior written consent of the Agent except as provided in this Section, the Lien
created by this Agreement or for Permitted Liens. Until a Default or Event of
Default has occurred and is continuing, the Borrower may:

     (a) sell Inventory in the ordinary course of business provided that the
Borrower receives as consideration for such sale an amount not less than the
fair value of the Inventory at the time of such sale; and

     (b) sell, transfer or otherwise dispose of Equipment and Fixtures in the
ordinary course of business to the extent permitted by Section 6.2 of the Credit
Agreement.

     3.4 Validity of Accounts. The Borrower warrants that all Collateral
consisting of Accounts, Chattel Paper and Instruments included in the Borrower’s
financial statements or books and records are bona fide existing obligations
created by the sale and actual delivery of Inventory or the rendition of
services to customers in the ordinary course of business, which the Borrower
owns free and clear of any Lien other than the Lien created by this Agreement or
other Permitted Liens and which are then unconditionally owing to the Borrower
without defenses, offset or counterclaim except those arising in the ordinary
course of business that are immaterial in the aggregate, and that the unpaid
principal amount of any Chattel Paper or Instrument and

5



--------------------------------------------------------------------------------



 



any security therefor is and will be as represented to the Agent on the date of
the delivery thereof to the Agent.

     3.5 Maintenance of Tangible Collateral. The Borrower will maintain the
tangible Collateral in good condition and repair, normal wear and tear excepted.
At the time of attachment and perfection of the security interest granted
pursuant hereto and thereafter, all tangible Collateral will be located and will
be maintained only at the locations in which the Agent has perfected its Lien in
such tangible Collateral. Except as otherwise permitted by Section 3.3, the
Borrower will not remove such Collateral from such locations unless, prior to
any such removal, the Borrower has given written notice to the Agent of the
location or locations to which the Borrower desires to remove the Collateral,
the Agent has given its written consent to such removal and the Borrower has
delivered to the Agent acknowledgment copies of financing statements filed where
appropriate to continue the perfection of the Agent’s Lien interest as a first
priority lien therein. The Agent’s Lien attaches to all of the Collateral
wherever located and the Borrower’s failure to inform the Agent of the location
of any item or items of Collateral shall not impair the Secured Parties’
security interest therein.

     3.6 Notation on Chattel Paper. For purposes of the Lien granted pursuant to
this Agreement, the Agent has been granted a direct Lien in all Chattel Paper
constituting part of the Collateral and such Chattel Paper is not claimed merely
as Proceeds of Inventory. Upon the Agent’s request, the Borrower will deliver to
the Agent the original of all Chattel Paper. The Borrower will not execute any
copies of such Chattel Paper constituting part of the Collateral other than
those which are clearly marked as a copy. The Agent may stamp any such Chattel
Paper with a legend reflecting the Agent’s Lien therein.

     3.7 Instruments as Proceeds; Deposit Accounts. Notwithstanding any other
provision in this Agreement concerning Instruments, the Borrower covenants that
the Borrower will deposit all Instruments constituting cash Proceeds (for
example, money and checks) in Deposit Accounts permitted by Section 5.15 of the
Credit Agreement. Borrower has granted to the Agent a direct security interest
in all Deposit Accounts constituting part of the Collateral and such Deposit
Accounts are not claimed merely as Proceeds of other Collateral.

     3.8 Protection of Collateral. All expenses of protecting, storing,
warehousing, insuring, handling and shipping of the Collateral, all costs of
keeping the Collateral free of any liens, encumbrances and security interests
prohibited by this Agreement and of removing the same if they should arise, and
any and all excise, property, sales and use taxes imposed by any state, federal
or local authority on any of the Collateral or in respect of the sale thereof,
shall be borne and paid by the Borrower and if the Borrower fails to promptly
pay any thereof when due, the Agent may, at its option, but shall not be
required to pay the same whereupon the same shall constitute Secured Obligations
and shall bear interest at the Default Rate applicable to Base Rate Advances
(the “Default Rate”) and shall be secured by the Lien granted hereunder.

     3.9 Insurance. The Borrower will procure and maintain, or cause to be
procured and maintained, insurance issued by responsible insurance companies
insuring the Collateral against damage and loss by theft, fire, collision (in
the case of motor vehicles), and such other risks as

6



--------------------------------------------------------------------------------



 



are usually carried by owners of similar properties or as may be requested by
the Agent in an amount equal to the replacement value thereof, and, in any
event, in an amount sufficient to avoid the application of any co-insurance
provisions and payable, in the case of any loss in excess of the amount
permitted to be adjusted and collected by the Borrower pursuant to Article V of
this Agreement, to the Borrower and the Agent jointly. All such insurance shall
contain an agreement by the insurer to provide the Agent with 30 days’ prior
notice of cancellation and an agreement that the interest of the Agent shall not
be impaired or invalidated by any act or neglect of the Borrower nor by the
occupation of the premises wherein such Collateral is located for purposes more
hazardous than are permitted by said policy. The Borrower will maintain, with
financially sound and reputable insurers, insurance with respect to its
properties and business against such casualties and contingencies of such types
(which may include, without limitation, public and product liability, larceny,
embezzlement, business interruption or other criminal misappropriation
insurance) and in such amounts as is customary in the case of reputable similar
situated companies engaged in the same or similar businesses. The Borrower will
deliver evidence of such insurance and the policies of insurance or copies
thereof to the Agent upon request.

     3.10 Compliance with Law. The Borrower will not use the Collateral, or
knowingly permit the Collateral to be used, for any unlawful purpose or in
violation of any federal, state or municipal law where such use could reasonably
be expected to constitute a Material Adverse Occurrence.

     3.11 Books and Records; Access.

     (a) The Borrower will permit the Agent, each other Secured Party and their
respective representatives to examine the Borrower’s books and records
(including Data Processing Records and Systems) with respect to the Collateral
and make extracts therefrom and copies thereof at any time and from time to time
as provided in Section 5.5 of the Credit Agreement.

     (b) The Agent shall have authority, at any time, to place, or require the
Borrower to place, upon the Borrower’s books and records relating to Accounts,
Chattel Paper and other rights to payment covered by the security interest
granted hereby a notation or legend stating that such Accounts, Chattel Paper
and other rights to payment are subject to the Agent’s Lien.

     3.12 Notice of Default. The Borrower will give notice to the Agent of the
occurrence of a Default or Event of Default in accordance with Section 5.1(e) of
the Credit Agreement.

     3.13 Additional Documentation. The Borrower will execute, from time to
time, authorizes the Agent to execute from time to time as the Borrower’s
attorney-in-fact, and/or file such financing statements, assignments, and other
documents covering the Collateral, including Proceeds, as the Agent may
reasonably request or require in order to create, evidence, perfect, maintain or
continue its Lien in the Collateral (including additional Collateral acquired by
the Borrower after the date hereof), and the Borrower will pay the cost of
filing the same in all

7



--------------------------------------------------------------------------------



 



public offices in which the Agent may deem filing to be appropriate; and will
notify the Agent promptly upon acquiring any additional Collateral that may
require an additional filing. Upon the Agent’s request made following the
occurrence and during the continuance of an Event of Default, the Borrower will
deliver all the Borrower’s Documents, Chattel Paper and Instruments to the
Agent.

     3.14 Chief Executive Office; State of Incorporation. The location of the
chief executive office of the Borrower is located in the State set forth in the
preamble hereto and will not be changed from such state without 30 days’ prior
written notice to the Agent. The Borrower warrants that its books and records
concerning Accounts and Chattel Paper are located at its chief executive office.
Borrower’s State of organization is the State set forth in the preamble hereto
and such State has been its State of organization since the date of Borrower’s
organization. Borrower will not change its State of organization from such State
without 30 days’ prior written notice to Agent, Agent has given its written
consent to such change, and Borrower has delivered to Agent acknowledgment
copies of financing statements filed where appropriate to continue the
perfection of Agent’s security interest as a first priority security interest
therein.

     3.15 Name of the Borrower. Borrower’s exact legal name and type of legal
entity is as set forth in the preamble hereto. Borrower will not change its
legal name without 30 days’ prior written notice to the Agent, the Agent has
given its written consent to such change, and Borrower has delivered to the
Agent acknowledgment copies of financing statements filed where appropriate to
continue the perfection of the Agent’s security interest as a first priority
security interest in the Collateral. The Borrower has not used any other name
within the past five years except those described on Exhibit A attached hereto.
Neither the Borrower nor any predecessor in title to any of the Collateral has
executed any financing statements or security agreements presently effective as
to the Collateral except those described on Exhibit A attached hereto.

     3.16 Claims etc. After the occurrence and during the continuance of an
Event of Default, the Agent may at all times settle or adjust disputes and
claims directly with the obligor on any Collateral for amounts and upon terms
which the Agent considers commercially reasonable. No discount, credit,
adjustment or allowance shall be granted by the Borrower to any obligor on any
Collateral without the Agent’s written consent other than discounts, credits
adjustments or allowances made or granted by the Borrower in the ordinary course
of business prior to the occurrence and during the continuance of an Event of
Default.

     3.17 Power of Attorney. The Borrower appoints the Agent, or any other
person whom the Agent may from time to time designate, as the Borrower’s
attorney with power, to: (a) endorse the Borrower’s name on any checks, notes,
acceptances, drafts or other forms of payment or security evidencing or relating
to any Collateral that may come into the Agent’s or any Secured Party’s
possession; (b) sign the Borrower’s name on any invoice or bill of lading
relating to any Collateral, on drafts against customers, on schedules and
confirmatory assignments of Accounts, Chattel Paper, Documents or other
Collateral on notices of assignment, financing statements under the UCC and
other public records, on verifications of accounts and on notices to customers;
(c) notify the post office authorities to change the address

8



--------------------------------------------------------------------------------



 



for delivery of the Borrower’s mail to an address designated by the Agent;
(d) receive and open all mail addressed to the Borrower, other than
correspondence from the Borrower’s attorneys; (e) send requests for verification
of Accounts, Chattel Paper, Instruments or other Collateral to customers; and
(f) do all things necessary to carry out this Agreement; provided, however, that
the powers granted pursuant to this Section 3.17 shall be exercisable only after
the occurrence and during the continuance of an Event of Default except to the
extent that the pre-Event of Default exercise of such power of attorney is
necessary to: (x) perfect, or continue the perfection of, the Agent’s Lien in
the Collateral; or (y) preserve or protect the Collateral following the
Borrower’s failure to take action reasonably requested by the Agent as being
necessary to preserve or protect the Collateral within five (5) Business Days
after the Agent has requested that Borrower take the requested action. The
Borrower ratifies and approves all acts of the attorney taken within the scope
of the authority granted. Neither the Agent nor the attorney will be liable for
any acts of commission or omission nor for any error in judgment or mistake of
fact or law. This power, being coupled with an interest, is irrevocable so long
as any Secured Obligation remains unpaid. The Borrower waives presentment and
protest of all instruments and notice thereof, notice of default and dishonor
and all other notices to which the Borrower may otherwise be entitled.

     3.18 Patents and Trademarks; Etc. The Borrower agrees with the Agent that,
until the Lien granted by this Agreement has been terminated in accordance with
the terms hereof:

     (a) The Borrower will perform all acts and execute all documents including,
without limitation, grants of Lien, in form suitable for filing with the United
States Patent and Trademark Office, reasonably requested by the Agent at any
time to evidence, perfect, maintain, record and enforce the Agent’s interest in
the Collateral comprised of patents (collectively the “Patents”), patent
applications (collectively the “Patent Applications”), trademarks or service
marks (collectively the “Trademarks”) or of any applications therefor
(collectively the “Trademark Applications”) or otherwise in furtherance of the
provisions of this Agreement;

     (b) Except to the extent that the Agent shall consent in writing, Borrower
(either itself or through licensees) will, unless the Borrower shall reasonably
determine that a Trademark (or the use of a Trademark in connection with a
particular class of goods or products) is not of material economic value to the
Borrower, (i) continue to use each Trademark on each and every trademark class
of goods in order to maintain each Trademark in full force free from any claim
of abandonment for non-use, (ii) maintain as in the past the quality of products
and services offered under each Trademark, (iii) employ each Trademark with the
appropriate notice of application or registration to the extent required by
applicable law to maintain such Trademark, (iv) not use any Trademark except for
the uses for which registration or application for registration of such
Trademark has been made, unless such use is otherwise lawful, and (v) not (and
not permit any licensee or sublicensee thereof to) do any act or knowingly omit
to do any act whereby any Trademark may become invalidated;

9



--------------------------------------------------------------------------------



 



     (c) Except to the extent that the Agent shall consent in writing, the
Borrower will not do any act, or not to do any act, whereby any Patent may
become abandoned or dedicated unless the Borrower shall have reasonably
determined that suchPatent is not of material economic value to the Borrower;

     (d) Unless the Borrower shall reasonably determine that a Patent, Patent
Application, Trademark or Trademark Application is not of material economic
value to the Borrower, the Borrower shall notify the Agent immediately if it
knows, or has reason to know, of any reason that any Patent, Patent Application,
Trademark or Trademark Application may become abandoned or dedicated, or of any
adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office or any court) regarding the
Borrower’s ownership of any Patent or Trademark, its rights to register the
same, or to keep and maintain the same;

     (e) If the Borrower, either itself or through any agent, employee, licensee
or designee, shall file a Patent Application or Trademark Application for the
registration of any Trademark with the United States Patent and Trademark
Office, or any similar office or agency in any other country or any political
subdivision thereof, the Borrower shall promptly inform the Agent, and, upon
request of the Agent, shall promptly execute and deliver any and all agreements,
instruments, documents and papers as Agent may reasonably request to evidence
the Agent’s Lien in such Patent or Trademark and the goodwill and general
intangibles of the Borrower relating thereto or represented thereby;

     (f) Unless the Borrower shall reasonably determine that a Patent
Application or Trademark Application is not of material economic value to the
Borrower, the Borrower will take all necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office, or any similar office or agency in any other country or any political
subdivision thereof, to maintain and pursue each Patent Application and
Trademark Application (and to obtain the relevant registration) and to maintain
each registration of the Patents and Trademarks including, without limitation,
filing of applications for renewal and affidavits of use;

     (g) If any Patent or Trademark is infringed, misappropriated or diluted by
a third party, then, unless the Borrower shall reasonably determine that a
Patent or Trademark is not of material economic value to the Borrower, the
Borrower shall either promptly sue for such infringement, misappropriation or
dilution to recover any and all damages for such infringement, misappropriation
or dilution, or take such other actions as the Borrower shall reasonably deem
appropriate under the circumstances to protect such Patent or Trademark and, if
the Borrower commences any such suit, then the Borrower shall promptly notify
the Agent of the commencement of such suit; and

     (h) The Borrower agrees that it will not enter into any agreement (for
example, a license agreement) which is inconsistent with the Borrower’s
obligations under this Agreement.

10



--------------------------------------------------------------------------------



 



     3.19 Copyrights. The Borrower agrees with the Agent that, until the Lien
granted by this Agreement has been terminated in accordance with the terms
hereof:

     (a) The Borrower will perform all acts and execute all documents including,
without limitation, grants of Lien, in form suitable for filing with the United
States Copyright Office, reasonably requested by the Agent at any time to
evidence, perfect, maintain, record and enforce the Agent’s interest in the
Collateral comprised of copyrights or copyright applications (collectively the
“Copyrights”) or otherwise in furtherance of the provisions of this Agreement;

     (b) Except to the extent that the Agent shall consent in writing, Borrower
(either itself or through licensees) will, unless the Borrower shall reasonably
determine that a Copyright is not of material economic value to the Borrower,
publish the materials for which a Copyright has been obtained (the “Works”) with
any notice of copyright registration required by applicable law to preserve the
Copyright;

     (c) Unless the Borrower shall reasonably determine that a Copyright is not
of material economic value to the Borrower, the Borrower shall notify the Agent
immediately if it knows, or has reason to know, of any reason that any
application or registration relating to any Copyright may become abandoned or
dedicated or of any adverse determination or development (including, without
limitation, the institution of, or any such determination or development in, any
proceeding in the United States Copyright Office or any court) regarding the
Borrower’s ownership of any Copyright, its right to register the same, or to
keep and maintain the same;

     (d) If the Borrower, either itself or through any agent, employee, licensee
or designee, shall file an application for the registration of any Copyright
with the United States Copyright Office or any similar office or agency in any
other country or any political subdivision thereof, the Borrower shall promptly
inform the Agent, and, upon request of the Agent, execute and deliver any and
all agreements, instruments, documents and papers as the Agent may request to
evidence the Agent’s Lien in such Copyright and the Works relating thereto or
represented thereby;

     (e) Unless the Borrower shall reasonably determine that a Copyright is not
of material economic value to the Borrower, the Borrower will take all
commercially reasonable steps, including, without limitation, in any proceeding
before the United States Copyright Office or any similar office or agency in any
other country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of the Copyrights;

     (f) In the event that any Copyright is infringed by a third party, then,
unless the Borrower shall reasonably determine that such Copyright is not of
material economic value to the Borrower, the Borrower shall promptly sue to
recover any and all damages or take such other actions as the Borrower shall
reasonably deem appropriate under the

11



--------------------------------------------------------------------------------



 



circumstances to protect such Copyright and, if the Borrower commences any such
suit, then the Borrower shall promptly notify the Agent of the commencement of
such suit; and

     (g) The Borrower agrees that it will not enter into any agreement (for
example, a license agreement) which is inconsistent with the Borrower’s
obligations under this Agreement.

     3.20 Control. Borrower will cooperate with Agent in obtaining control with
respect to Collateral consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights, and Electronic Chattel Paper. Without limiting the
foregoing, if Borrower becomes a beneficiary of a letter of credit, then
Borrower shall promptly notify the Agent thereof and upon the request of the
Agent, enter into a tri-party agreement with the Agent and the issuer and/or
confirmation bank with respect to such letter of credit assigning the
Letter-of-Credit Rights to the Agent and directing all payments thereunder to
the Agent, all in form and substance reasonably satisfactory to the Agent.

     3.21 Further Acts. Where Collateral is in the possession of a third party,
Borrower will join with Agent in notifying such third party of Agent’s security
interest and in obtaining an acknowledgment from such third party that it is
holding such Collateral for the benefit of the Agent.

     3.22 Commercial Tort Claims. Borrower shall promptly notify the Agent of
any Commercial Tort Claim acquired by it and, unless otherwise consented to by
the Agent, Borrower shall promptly enter into a supplement to this Agreement
granting to the Agent a security interest in such Commercial Tort Claim.

ARTICLE IV
COLLECTIONS

     Except as otherwise provided in this Article IV, the Borrower shall
continue to collect, at its own expense, all amounts due or to become due the
Borrower under the Accounts and all other Collateral. In connection with such
collections, the Borrower may take (and, at the Agent’s direction following the
occurrence and during the continuance of an Event of Default, shall take) such
action as the Borrower or the Agent may deem necessary or advisable to enforce
collection of the Accounts and such other Collateral; provided, however, that
the Agent shall have the right at any time following the occurrence and during
the continuance of an Event of Default, without giving notice to the Borrower of
the Agent’s intention to do so, to notify the account debtors under any Accounts
or obligors with respect to such other Collateral of the assignment of such
Accounts and such other Collateral to the Agent and to direct such account
debtors or obligors to make payment of all amounts due or to become due to the
Borrower thereunder directly to the Agent and, upon such notification and at the
expense of the Borrower, to enforce collection of any such Accounts or other
Collateral, and to adjust, settle or compromise the amount or payment thereof in
the same manner and to the same extent as the Borrower might have done,

12



--------------------------------------------------------------------------------



 



but unless and until the Agent does so or gives the Borrower other instructions
the Borrower shall make all collections for the Agent. In addition to its rights
under the preceding sentence to this Section, the Agent, at any time after the
occurrence and during the continuance of an Event of Default, may require that
the Borrower instruct all current and future account debtors and obligors on
other Collateral to make all payments directly to a special bank account (the
“Collateral Account”) maintained at the Agent for the benefit of the Agent and
subject to withdrawal by the Agent only. After the Agent’s exercise of its
rights to direct account debtors or other obligors on any Collateral to make
payments directly to the Agent, the Borrower shall immediately deliver all full
and partial payments on any Collateral received by the Borrower to the Agent in
their original form, except for endorsements where necessary. Until such
payments are so delivered to the Agent, such payments shall be held in trust by
the Borrower for and as the Agent’s property, and shall not be commingled with
any funds of the Borrower. After an Event of Default has occurred and is
continuing, the Agent shall apply all collections on Collateral in accordance
with Section 7.7. Any application of any collection to the payment of any
Secured Obligation is conditioned upon final payment of any check or other
instrument.

ARTICLE V
ASSIGNMENT OF INSURANCE

     The Borrower hereby assigns to the Agent, as additional security for the
payment of the Secured Obligations, any and all monies due or to become due
under, and any and all other rights of the Borrower with respect to, any and all
policies of insurance covering the Collateral, and the Borrower hereby directs
the issuer of any such policy to pay any such monies directly to the Agent in
accordance with this Article V. So long as no Event of Default has occurred and
is continuing, the Borrower may itself adjust and collect for any losses arising
out of a single occurrence of up to $500,000.00 and up to an aggregate amount of
$1,000,000.00 for all occurrences during any of the Borrower’s fiscal years;
provided that the Borrower uses the resulting Insurance Proceeds to replace,
restore or repair the damaged Collateral. After the occurrence and during the
continuance of an Event of Default, or after the losses exceed the amount
described in the preceding sentence, the Agent may (but need not) in its own
name or in the Borrower’s name execute and deliver proofs of claim, receive such
monies, and settle or litigate any claim against the issuer of any such policy
and the Borrower directs the issuer to pay any such monies directly to the Agent
and the Agent, at its sole discretion and regardless of whether the Agent
exercises its right to collect Insurance Proceeds under this Section, shall
promptly elect to apply any Insurance Proceeds to the payment of the Secured
Obligations in accordance with Section 7.6, whether due or not, or to permit the
Borrower to use such Insurance Proceeds for the replacement, restoration or
repair of the Collateral and the Agent shall promptly notify the Borrower in
writing of such election.

13



--------------------------------------------------------------------------------



 



ARTICLE VI
EVENTS OF DEFAULT

     The occurrence of any Event of Default as defined in the Credit Agreement
shall constitute an Event of Default hereunder (“Event of Default”).

ARTICLE VII
RIGHTS AND REMEDIES ON DEFAULT

     Upon the occurrence of an Event of Default, and at any time thereafter
until such Event of Default is cured to the satisfaction of the Agent or waived
in accordance with the Credit Agreement, and in addition to the rights granted
to the Agent under Articles IV and V hereof, the Agent, subject to the rights of
the Majority Banks and the relevant Rate Protection Providers, may exercise any
one or more of the following rights and remedies:

     7.1 Acceleration of Secured Obligations. Declare any and all Secured
Obligations to be immediately due and payable, and the same shall thereupon
become immediately due and payable without further notice or demand.

     7.2 Right of Offset. Offset, and cause each other Secured Party to offset,
any deposits, including unmatured time deposits, then maintained by the Borrower
with any Secured Party, whether or not then due, against any Secured Obligation,
whether or not then due.

     7.3 Deal with Collateral. In the name of the Borrower or otherwise, demand,
collect, receive and receipt for, compound, compromise, settle and give
acquittance for and prosecute and discontinue any suits or proceedings in
respect of any or all of the Collateral.

     7.4 Realize on Collateral. Take any action which the Agent may deem
necessary or desirable in order to realize on the Collateral, including, without
limitation, the power to perform any contract, to endorse in the name of the
Borrower any checks, drafts, notes, or other instruments or documents received
in payment of or on account of the Collateral. Agent may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered adversely to affect the
commercial reasonableness of any sale of the Collateral. Agent may sell the
Collateral without giving any warranties as to the Collateral. Agent may
specifically disclaim any warranties of title or the like. This procedure will
not be considered adversely to affect the commercial reasonableness of any sale
of the Collateral.

     7.5 Access to Property. Enter upon and into and take possession of all or
such part or parts of the properties of the Borrower, including lands, plants,
buildings, machinery, equipment, Data Processing Records and Systems and other
property as may be necessary or appropriate in the judgment of the Agent, to
permit or enable the Agent to store, lease, sell or otherwise dispose of or
collect all or any part of the Collateral, and use and operate said

14



--------------------------------------------------------------------------------



 



properties for such purposes and for such length of time as the Agent may
reasonably deem necessary or appropriate for said purposes without the payment
of any compensation to the Borrower therefor. The Borrower shall provide the
Agent with all information and assistance requested by the Agent to facilitate
the storage, leasing, sale or other disposition or collection of the Collateral
after an Event of Default has occurred and is continuing.

     7.6 Other Rights. Exercise any and all other rights and remedies available
to it by law, in equity, or by agreement, including rights and remedies under
the UCC as adopted in the relevant jurisdiction or any other applicable law, or
under the Credit Agreement or under any other Loan Document and, in connection
therewith, the Agent may require the Borrower to assemble the Collateral and
make it available to the Agent at a place to be designated by the Agent, and any
notice of intended disposition of any of the Collateral required by law shall be
deemed reasonable if such notice is mailed or delivered to the Borrower at its
address as shown on the Agent’s records at least 10 days before the date of such
disposition.

     7.7 Application of Proceeds. (a) All Proceeds of Collateral received by the
Agent or any other Secured Party shall be promptly applied in the following
order:

FIRST, to each Secured Party in an amount equal to such Secured Party’s
reasonable costs and expenses incurred in connection with the enforcement of
this Agreement, the sale or other disposition of the Collateral, the delivery of
the Collateral, the collection of any such Proceeds or the collection of the
Secured Obligations (including, without limitation, reasonable attorneys’ fees
and legal expenses regardless of whether suit is commenced) to the extent that
the Borrower is obligated to reimburse such Secured Party therefor;

SECOND, to the extent of any amount remaining after application in accordance
with clause FIRST above, to the Agent for distribution to the Secured Parties
for application to the Secured Obligations then due and payable or, if such
amount shall be insufficient to pay the Secured Obligations in full, then
ratably (without priority of any one over any other) to each Secured Party in
proportion to its Pro Rata Share; and

THIRD, to the extent of any amount remaining after application in accordance
with clauses FIRST and SECOND above, to the Borrower or its successors or
assigns or to whomsoever may be lawfully entitled to receive the same or as a
court of competent jurisdiction may direct.

     (b) When payments to the Secured Parties are based upon their respective
Pro Rata Shares, the amounts received by each Secured Party shall be promptly
applied as follows (for purposes of making determinations under this Section 7.7
only):

     (i) if the recipient Secured Party is a Bank, then in accordance with
Section 8.10 of the Credit Agreement; or

15



--------------------------------------------------------------------------------



 



     (ii) if the recipient Secured Party is a Rate Protection Provider, then:
(A) first, to the unpaid interest and fees constituting part of such Secured
Party’s Secured Obligations; (B) second, to the unpaid principal amount of such
Secured Party’s Secured Obligations; and (C) third, to all other Secured
Obligations owed to such Secured Party.

If any payment to any Secured Party of its Pro Rata Share of any distribution
would result in overpayment to such Secured Party, such excess amount shall
instead be distributed in respect of the unpaid Secured Obligations of the other
Secured Parties entitled to such distribution, with each such other Secured
Party to receive an amount equal to such excess amount multiplied by such
Secured Party’s Pro Rata Share adjusted to exclude the distributing Secured
Party from the calculation of Pro Rata Share.

     (c) For purposes of applying payments received in accordance with this
Section 7.7, the Agent shall be entitled to rely upon each Secured Party for a
determination of the outstanding principal, interest and other Secured
Obligations owed to such Secured Party.

     (d) In the event of any conflict or inconsistency between the application
of Proceeds set forth in this Section 7.7. and in the application of payments
set forth in Section 8.10 of the Credit Agreement, Section 8.10 of the Credit
Agreement shall control.

            7.8 Patents and Trademarks. Upon the occurrence and during the
continuance of an Event of Default:

     (a) The Agent may, at any time and from time to time, upon thirty
(30) days’ prior notice to the Borrower, license or, to the extent permitted by
an applicable license, sublicense, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any Patent or Trademark,
throughout the world for such term or terms, on such conditions, and in such
manner, as the Agent shall in its sole discretion determine;

     (b) The Agent may (without assuming any obligations or liability
thereunder), at any time enforce (and shall have the exclusive right to enforce)
against any licensor, licensee or sublicensee all rights and remedies of the
Borrower in, to and under any one or more license or other agreements with
respect to any Patent or Trademark and take or refrain from taking any action
under any such license or other agreement, and the Borrower hereby releases the
Agent from, and agrees to hold the Agent free and harmless from and against, any
claims arising out of, any action taken or omitted to be taken with respect to
any such license or agreement;

     (c) Any and all payments received by the Agent under or in respect of any
Patent or Trademark (whether from the Borrower or otherwise), or received by the
Agent by virtue of the exercise of the license granted to the Agent by
subsection (g) below, shall be promptly applied to the Secured Obligations in
accordance with Section 7.7 hereof;

16



--------------------------------------------------------------------------------



 



     (d) The Agent may exercise in respect of the Patents and Trademarks, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the
Uniform Commercial Code;

     (e) In order to implement the sale, lease, assignment, license, sublicense
or other disposition of any of the Patents and Trademarks pursuant to this
Section 7.8, the Agent may, at any time, execute and deliver on behalf of the
Borrower one or more instruments of assignment of the Patents and Trademarks (or
any application or registration thereof), in form suitable for filing, recording
or registration in any country and the Borrower agrees to pay when due all
reasonable costs incurred in any such transfer of the Patents and Trademarks,
including any taxes, fees and reasonable attorneys’ fees;

     (f) In the event of any sale, lease, assignment, license, sublicense or
other disposition of any of the Patents or Trademarks pursuant to this Section,
the Borrower shall supply to the Agent or its designee its know-how and
expertise relating to the manufacture and sale of the products relating to any
Patent or Trademark subject to such disposition, and its customer lists and
other records relating to such Patents or Trademarks and to the distribution of
said products; and

     (g) For the purpose of enabling the Agent to exercise rights and remedies
under this Agreement at such time as the Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, the Borrower hereby
grants to the Agent, an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to the Borrower) to use, license or
sublicense at such time any Patent or Trademark, now owned or hereafter acquired
by the Borrower, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer and automatic machinery software and
programs used for the compilation or printout thereof.

            7.9 Copyrights. Upon the occurrence and during the continuance of an
Event of Default:

     (a) The Agent may, at any time and from time to time, upon thirty
(30) days’ prior notice to the Borrower, license or, to the extent permitted by
an applicable license, sublicense, whether general, special or otherwise, and
whether on an exclusive or non-exclusive basis, any Copyright, for such term or
terms, on such conditions, and in such manner, as the Agent shall in its sole
discretion determine;

     (b) The Agent may (without assuming any obligations or liability
thereunder), at any time , enforce (and shall have the exclusive right to
enforce) against any licensor, licensee or sublicensee all rights and remedies
of the Borrower in, to and under any one or more license or other agreements
with respect to any Copyright and take or refrain from taking any action under
any such license or other agreement and the Borrower

17



--------------------------------------------------------------------------------



 



hereby releases the Agent from, and agrees to hold the Agent free and harmless
from and against, any claims arising out of, any action taken or omitted to be
taken with respect to any such license or agreement;

     (c) Any and all payments received by the Agent under or in respect of any
Copyright (whether from the Borrower or otherwise), or received by the Agent by
virtue of the exercise of the license granted to the Agent by subsection
(f) below, shall be promptly applied to the Secured Obligations in accordance
with Section 7.7;

     (d) The Agent may exercise in respect of the Copyrights, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code;

     (e) In order to implement the sale, lease, assignment, license, sublicense
or other disposition of any of the Copyrights pursuant to this Section 7.9, the
Agent may, at any time, execute and deliver on behalf of the Borrower one or
more instruments of assignment of the Copyrights (or any application or
registration thereof), in form suitable for filing, recording or registration in
the Copyright Office or any country where the relevant Copyright is of material
economic value to the Borrower and the Borrower agrees to pay when due all
reasonable costs incurred in any such transfer of the Copyrights, including any
taxes, fees and reasonable attorneys’ fees; and

     (f) For the purpose of enabling the Agent to exercise rights and remedies
under this Agreement at such time as the Agent shall be lawfully entitled to
exercise such rights and remedies, and for no other purpose, the Borrower hereby
grants to the Agent an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to the Borrower) to use, license or
sublicense any Copyright, now owned or hereafter acquired by the Borrower, and
wherever the same may be located, and including in such license reasonable
access to all media in which any of the licensed items may be recorded or stored
and to all computer and automatic machinery software and programs used for the
compilation or printout thereof.

ARTICLE VIII
MISCELLANEOUS

            8.1 No Liability on Collateral. It is understood that neither the
Agent nor any other Secured Party assumes, in any way, any of the Borrower’s
obligations under any of the Collateral. The Borrower hereby agrees to indemnify
the Agent and each other Secured Party against all liability arising in
connection with or on account of any of the Collateral in accordance with
Section 9.11 of the Credit Agreement.

            8.2 No Waiver. The Secured Parties shall not be deemed to have
waived any of their rights hereunder or under any other agreement, instrument or
paper signed by the Borrower unless such waiver is in writing and signed by the
Agent and the Banks required by Section 9.1 of the Credit Agreement to take the
relevant action. No delay or omission on the part of the

18



--------------------------------------------------------------------------------



 



Secured Parties in exercising any right shall operate as a waiver of such right
or any other right. A waiver on any one occasion shall not be construed as a bar
to or waiver of any right or remedy on any future occasion.

            8.3 Remedies Cumulative. All rights and remedies of the Secured
Parties shall be cumulative and may be exercised singularly or concurrently, at
their option, and the exercise or enforcement of any one such right or remedy
shall not bar or be a condition to the exercise or enforcement of any other.

            8.4 Governing Law/Jurisdiction. This Agreement shall be construed
and enforced in accordance with, and the rights of the parties shall be governed
by, the laws of the State of Minnesota, except to the extent that the perfection
of the Lien hereunder, or the enforcement of any remedies hereunder, with
respect to any particular Collateral shall be governed by the laws of a
jurisdiction other than the State of Minnesota, without, in any case, giving
effect to conflict of laws principles but giving effect to the federal laws of
the United States affecting national banks. AT THE OPTION OF THE AGENT, THIS
AGREEMENT MAY BE ENFORCED IN ANY FEDERAL COURT OR MINNESOTA STATE COURT SITTING
IN MINNEAPOLIS, OR ST. PAUL, MINNESOTA; AND THE BORROWER CONSENTS TO THE
JURISDICTION AND VENUE OF ANY SUCH COURT AND WAIVES ANY ARGUMENT THAT VENUE IN
SUCH FORUMS IS NOT CONVENIENT. IN THE EVENT THE BORROWER COMMENCES ANY ACTION IN
ANOTHER JURISDICTION OR VENUE UNDER ANY TORT OR CONTRACT THEORY ARISING DIRECTLY
OR INDIRECTLY FROM THE RELATIONSHIP CREATED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, THE AGENT, AT ITS OPTION, SHALL BE ENTITLED TO HAVE THE CASE
TRANSFERRED TO ONE OF THE JURISDICTIONS AND VENUES ABOVE-DESCRIBED, OR IF SUCH
TRANSFER CANNOT BE ACCOMPLISHED UNDER APPLICABLE LAW, TO HAVE SUCH CASE
DISMISSED WITHOUT PREJUDICE.

            8.5 Expenses. The Borrower agrees to pay the reasonable attorneys’
fees and legal expenses incurred by each Secured Party in the exercise of any
right or remedy available to it under this Agreement, whether or not suit is
commenced, including, without limitation, attorneys’ fees and legal expenses
incurred in connection with any appeal of a lower court’s order or judgment.

            8.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the Borrower and each
Secured Party.

            8.7 Recitals. The above Recitals are true and correct as of the date
hereof and constitute a part of this Agreement.

            8.8 Severability. Wherever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

19



--------------------------------------------------------------------------------



 



            8.9 No Obligation to Pursue Others. The Agent has no obligation to
attempt to satisfy the Secured Obligations by collecting them from any other
person liable for them and the Agent may release, modify or waive any Collateral
provided by any other person to secure any of the Secured Obligations, all
without affecting the Agent’s rights against the Borrower. The Borrower waives
any right it may have to require the Agent to pursue any third person for any of
the Secured Obligations.

            8.10 Incorporation of Provisions Regarding Agent. The provisions set
forth in Article VIII of the Credit Agreement shall be applicable to this
Agreement and are incorporated herein by reference as if fully set forth herein.

            8.11 Termination. This Agreement will terminate and be of no further
force or effect upon the indefeasible payment and performance of all Secured
Obligations and the termination of any commitment on the part of the Banks to
extend further credit to the Borrower pursuant to the Credit Agreement, provided
that, the performance of unasserted indemnification obligations under the Loan
Documents will not be required as a condition to termination of this Agreement.
Upon such termination, the Agent will reassign and redeliver (or cause to be
reassigned and redelivered) to the Borrower, or to such person as the Borrower
designates, against receipt, such of the Collateral delivered to the Agent as
have not been sold or otherwise applied by the Agent pursuant to the terms of
this Agreement, and still held by it, together with appropriate instruments of
authorization to the Borrower concerning termination, reassignment and release
of liens in favor of the Agent as the Borrower may reasonably request.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

20



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Borrower and the Administrative Bank have caused this
Agreement to be duly executed as of the date and year first above written.

              Life Time Fitness, Inc.
 
       

  By:    

     

--------------------------------------------------------------------------------

    Name: Eric J. Buss     Its: Secretary
 
            U. S. Bank National Association, as Administrative Agent
 
       

  By:    

     

--------------------------------------------------------------------------------

    Name: Karen E. Weathers     Its: Vice President

21



--------------------------------------------------------------------------------



 



EXHIBIT A



I.   Financing Statements on File Listing the Borrower or Any Predecessor in
Title as Debtor       See Schedule 6.12 to the Disclosure Schedules   II.  
Prior Names

None

 



--------------------------------------------------------------------------------



 



EXHIBIT B

COMMERCIAL TORT CLAIMS

None.

 